Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 1 of 7


                                                               APR - 8 2020
                                                                        RS



                                                                       RECEIVED
                                                                CLERK, U.S. DISTRICT COURT



                                                                 APR - 8 2020
                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                 BY: ________BBB______ DEPUTY




                                              5:20-CV-00723-JVS-PVC
Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 2 of 7
Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 3 of 7
Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 4 of 7
Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 5 of 7
Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 6 of 7
Case 3:20-cv-00923-MK   Document 1   Filed 04/08/20   Page 7 of 7
